Citation Nr: 0107486	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  97-29 002	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Entitlement to service connection for periodontal 
disease.  

2.  Entitlement to service connection for a skin rash due to 
an undiagnosed illness.  

3.  Entitlement to service connection for fatigue due to an 
undiagnosed illness.  

4.  Entitlement to service connection for memory loss due to 
an undiagnosed illness.  

5.  Evaluation of service-connected second degree burn scar 
on the right upper arm, rated as noncompensably disabling 
from December 13, 1993.  



REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARINGS ON APPEAL

Appellant


INTRODUCTION

The veteran served on active military duty from January 1981 
to May 1991.  In addition, he has had subsequent reserve 
service.  

According to the veteran's DD 214, Certificate Of Release Or 
Discharge From Active Duty (DD 214), the veteran served in 
Southwest Asia from August 1990 to March 1991.  

This appeal arises from a May 1997 rating action of the 
Montgomery, Alabama, regional office (RO).  In that 
determination, the RO effectuated a decision made by the 
Board of Veterans' Appeals (Board) in the previous month 
which granted service connection for a second degree burn 
scar of the right upper arm.  By the May 1997 rating action, 
the RO also assigned a noncompensable evaluation to this 
disability, effective from December 13, 1993.  

In addition, the current appeal arises from a December 1998 
rating action of the Montgomery, Alabama, RO.  In that 
decision, the RO denied service connection for periodontal 
disease (claimed as bleeding gums), a skin rash due to an 
undiagnosed illness, fatigue due to an undiagnosed illness, 
and memory loss due to an undiagnosed illness.  

Furthermore, in a statement received at the RO in April 1999, 
the veteran raised the issue of entitlement to a disability 
evaluation greater than 10 percent for the service-connected 
history of a right knee strain.  This claim is not 
inextricably intertwined with the current appeal and is, 
therefore, referred to the RO for appropriate action.  


REMAND

A significant change in the law occurred during the pendency 
of the veteran's appeal.  Specifically, on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In 
part, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000 and to such claims 
that were filed before the date of enactment but which were 
not yet final as of that date.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100.  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

Due to the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, a remand in the present case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, a decision by the 
Board at this time would be potentially prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

I.  Periodontal Disease

With regard to the veteran's claim for service connection for 
periodontal disease, the Board notes that the veteran has 
described bleeding gums.  See, e.g., September 1999 hearing 
transcript (1999 T.) at 1, 3.  Service medical records 
reflect treatment for bleeding gums in April and December 
1985.  A VA dental and oral examination conducted in August 
1998 demonstrates the veteran's complaints of chronic 
bleeding gums since his discharge from service; clinical 
evaluation findings of generalized slight to moderate 
periodontal disease with +6 millimeter pockets on teeth 
number 3, 14, and 15 and extremely poor oral hygiene with 
heavy subgingival calculus; as well as diagnoses of 
periodontal disease and poor oral hygiene.  

Significantly, however, the pertinent regulation provides 
that treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease 
(pyorrhea) will be considered service-connected solely for 
the purpose of establishing eligibility for outpatient dental 
treatment as provided in § 17.161 of this chapter.  38 C.F.R. 
§ 3.381 (2000).  Although the veteran in the present case has 
perfected an appeal as to a claim for service connection for 
periodontal disease, the Court has specifically held that a 
claim for service connection for a dental disorder is also a 
claim for VA outpatient dental treatment.  See, Mays 
v. Brown, 5 Vet. App. 302 (1993).  Thus, in the current case, 
adjudication of the veteran's claim for service connection 
for periodontal disease must also include consideration of 
service connection for this disorder for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.  

In this regard, the Board notes that those having a 
service-connected noncompensable dental condition or 
disability shown to have been in existence at the time of 
discharge or release from active service, which took place 
after September 30, 1981, may be authorized any treatment 
indicated as reasonably necessary for the one-time correction 
of the service-connected noncompensable condition.  Certain 
conditions must be met before such treatment may be 
authorized.  38 C.F.R. § 17.161(b)(1)(i) (2000).  

First, the veteran must have served on active duty during the 
Persian Gulf War and must have been discharged or released 
under conditions other than dishonorable from a period of 
active military, naval, or air service of not less than 
90 days, or must have been discharged or released under 
conditions other than dishonorable from any other period of 
active military, naval, or air service of not less than 
180 days.  38 C.F.R. § 17.161(b)(1)(i)(A) (2000).  In 
addition, the application for treatment must be made within 
90 days after such discharge or release.  38 C.F.R. 
§ 17.161(b)(1)(i)(B) (2000).  Furthermore, the certificate of 
discharge or release must not bear a certification that the 
veteran was provided, within the 90-days period immediately 
before such discharge or release, a complete dental 
examination (including dental x-rays) and all appropriate 
dental treatment indicated by the examination to be needed.  
38 C.F.R. § 17.161(b)(1)(i)(C) (2000).  Also, a VA dental 
examination must be completed within six months after 
discharge or release, unless delayed through no fault of the 
veteran.  38 C.F.R. § 17.161(b)(1)(i)(D) (2000).  

In the present case, with regard to the requirement that a 
veteran was not provided a complete dental examination 
90 days prior to release from such service, the Board notes 
that close inspection of the present claims folder reveals 
that the service medical records from approximately the last 
year of the veteran's period of active duty, including his 
Persian Gulf War service, have not been obtained and 
associated with the file.  On remand, therefore, an attempt 
should be made to obtain any available, previously unobtained 
service medical records.  

II.  Skin Rash, Fatigue, And Memory Loss
Due To An Undiagnosed Illness

With regard to the claims for service connection for a skin 
rash due to an undiagnosed illness, fatigue due to an 
undiagnosed illness, and memory loss due to an undiagnosed 
illness, the Board notes that service connection may be 
granted and compensation paid when a claimant has served 
during the Persian Gulf War in the Southwest Asia theater of 
operations and "exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such 
as . . . [signs or symptoms involving the skin, fatigue, 
neuropsychological signs and symptoms, etc.]," and such 
disability becomes manifest either during active service in 
the Southwest Asia theater of operation during the Persian 
Gulf War or to a degree of 10 percent or more not later than 
December 31, 2001, and clinical studies and examinations do 
not result in a known diagnosis.  38 U.S.C.A. § 1117 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.317 (2000).  The Southwest 
Asia theater of operations includes Iraq, Kuwait, Saudi and 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, 
the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the airspace above these 
locations.  38 C.F.R. § 3.317(d)(2) (2000).  

Throughout the current appeal in the present case, the 
veteran has expressed his contention that he was exposed to 
these conditions during his service in Operation Desert 
Storm.  In this regard, the Board notes that the veteran's 
DD 214 indicates that he served in Southwest Asia from August 
1990 to March 1991.  

Following the veteran's May 1991 discharge from active 
military duty, and specifically in August 1998, the veteran 
was accorded a VA general medical examination at which time 
he reported that he had memory problems and general fatigue 
since 1990 and that these symptoms were much better and 
improved.  He denied having a skin rash or disease at the 
time of the VA examination, and objective findings on 
physical examination demonstrated normal skin.  The examiner 
diagnosed, in pertinent part, memory problems with general 
fatigue and with improvement and reiterated the veteran's 
denial of a skin rash or disease at that time.  In addition, 
the examiner explained that "several of [the] veteran's 
symptoms are from [an] undiagnosed illness."  

The VA mental disorders examination which was conducted in 
September 1998 reflected the veteran's complaints of a 
worsening of memory difficulties and fatigue since their 
gradual onset during his Persian Gulf service.  Following a 
review of the veteran's pertinent history as well as a mental 
status evaluation, the examiner concluded that no Axis I 
diagnosis was appropriate.  In addition, the examiner 
expressed his opinion that the veteran's gradual weight gain 
since his discharge from military service contributed to his 
sleeping problems, fatigue, and difficulties in 
concentration.  

Following these examinations, and specifically in September 
1999, the veteran presented testimony before a hearing 
officer at the RO.  According to the transcript from this 
hearing, the veteran testified that he has experienced 
continued symptoms of fatigue and memory loss since his 
Persian Gulf War service.  1999 T. at 2-10.  Thus, while the 
veteran reported at the August 1998 VA general medical 
examination that his symptoms of fatigue and memory loss were 
much better and improved, he subsequently described, at the 
September 1999 hearing, that he has continued to experience 
these symptoms.  Consequently, the Board finds that 
contemporaneous examinations are warranted.  

Moreover, at the September 1999 personal hearing, the veteran 
testified that the last treatment that he received for any of 
the four claimed conditions (for which he is seeking service 
connection) was in July 1999 at the VA Outpatient Clinic in 
Mobile, Alabama.  1999 T. at 9-10.  Review of the claims 
folder indicates that the most recent VA medical records 
which have been obtained and associated with the claims 
folder are dated in September 1997.  Moreover, no attempt 
appears to have been made to procure records of more recent 
treatment.  On remand, therefore, an attempt should be made 
to obtain copies of records of treatment that the veteran has 
received at the VA Outpatient Clinic in Mobile, Alabama in 
recent years.  See Simington v. Brown, 9 Vet.App. 334 (1996) 
(per curiam) (stipulating that VA is deemed to have 
constructive knowledge of any documents "within the 
Secretary's control" and that any such documents relevant to 
the issue under consideration must be included in the record 
on appeal).  See also Bell v. Derwinski, 2 Vet.App. 611, 613 
(1992) (regarding records in constructive possession of VA).  

III.  Second Degree Burn Scar

Further review of the claims folder indicates that the RO has 
evaluated the service-connected second degree burn scar on 
the veteran's right upper arm under the diagnostic code which 
evaluates impairment resulting from second degree burn scars.  
According to this diagnostic code, evidence that a second 
degree burn scar covers an area or areas approximating one 
square foot (or .1 meters squared) warrants the grant of a 
disability rating of 10 percent.  38 C.F.R. § 4.118, 
Code 7802 (2000).  Ratings for widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces 
of extremities or trunk will be separately rated and 
combined.  See 38 C.F.R. § 4.118, Note following Code 7802, 
referring to 38 C.F.R. § 4.118, Note 2 following Code 7801 
(2000).  

In July 2000, the veteran underwent a VA scars examination 
which demonstrated that he had, on his right upper arm, a 
superficial elliptical longitudinal scar measuring 
thirteen-and-a-half centimeters in length.  The examiner 
explained that this scar is three-and-a-half centimeters wide 
at its widest area, that this widest area measures three 
centimeters in length, and that the remaining portion of the 
scar varies between half a centimeter and one centimeter in 
width.  

In addition, the examiner stated that "there is no 
significant tenderness or adherence of the scar to the 
underneath tissues."  Significantly, while the examiner 
stated that the veteran's scar had no significant tenderness, 
the examiner did not specifically note whether the veteran's 
scar demonstrated some, though less than significant, 
tenderness.  In this regard, the Board notes that evidence 
that a superficial scar is tender and painful on objective 
demonstration warrants the assignment of a 10 percent 
disability rating.  38 C.F.R. § 4.118, Code 7804 (2000).  

The most recent VA examination provided findings that are 
unclear regarding the extent of any tenderness of the 
veteran's service-connected burn scar.  Moreover, the RO has 
not considered the applicability of the Code 7804 in the 
present case.  In light of the recently enacted Veterans 
Claims Assistance Act of 2000, the Board believes that, on 
remand, the veteran should be accorded another VA examination 
which will provide sufficient evidence to evaluate his 
service-connected burn scar adequately.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as to any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among other things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued should also be 
considered.  

2.  The RO should request that the 
National Personnel Records Center (NPRC), 
or other appropriate sources, conduct a 
search for all service medical and dental 
records from the veteran's last year of 
active military duty (including his 
Persian Gulf War service) as well as from 
his subsequent reserve service.  

3.  In addition, the RO should furnish 
the veteran the appropriate release of 
information forms in order to obtain 
copies of all VA and private medical 
records regarding treatment that he has 
received for his periodontal disease, 
skin rash, fatigue, and memory loss since 
his separation from service and for the 
service-connected second degree burn scar 
on his right upper arm in recent years.  
Copies of all such available records 
should be associated with the veteran's 
claims folder.  

4.  The RO should also specifically 
request the VA Outpatient Clinic in 
Mobile, Alabama to furnish copies of any 
additional records of treatment that the 
veteran has recently received at that 
medical facility.  

5(a).  Thereafter, the veteran should be 
accorded a VA examination by an 
appropriate specialist to determine the 
nature, severity, and etiology of fatigue, 
as secondary to Persian Gulf War service.  
The claims folder, and a copy of this 
remand, should be made available to the 
examiner, and the examiner should verify 
in the report that the claims folder was 
reviewed.  It is requested that the 
examiner obtain a detailed history from 
the veteran with regard to his problems 
with fatigue.  All indicated tests should 
be conducted.  

5(b).  Following the examination and in 
conjunction with a review of the claims 
folder, the examiner should provide an 
opinion as to whether or not there are any 
clinical, objective indications of the 
claimed symptoms of fatigue, and if yes, 
whether the symptoms are chronic.  In 
addition, the examiner should provide an 
opinion as to whether the veteran's 
symptoms of fatigue are attributable to a 
"known" clinical diagnosis, in light of 
the medical history and examination 
findings.  If so, the examiner should 
identify the diagnosed disorder and 
explain the basis for the diagnosis.  If 
the veteran's symptoms of fatigue are not 
due to a known diagnosis the examiner 
should so specify.  A complete rationale 
for any opinions expressed should be 
included in the examination report.  

6(a).  In addition, the veteran should be 
accorded a VA examination by an 
appropriate specialist to determine the 
nature, severity, and etiology of memory 
loss, as secondary to Persian Gulf War 
service.  The claims folder, and a copy of 
this remand, should be made available to 
the examiner, and the examiner should 
verify in the report that the claims 
folder was reviewed.  It is requested that 
the examiner obtain a detailed history 
from the veteran with regard to his memory 
loss problems.  All indicated tests should 
be conducted.  

6(b).  Following the examination and in 
conjunction with a review of the claims 
folder, the examiner should provide an 
opinion as to whether or not there are any 
clinical, objective indications of the 
veteran's claimed symptoms of memory loss, 
and if yes, whether the symptoms are 
chronic.  In addition, the examiner should 
provide an opinion as to whether the 
symptoms of memory loss are attributable 
to a "known" clinical diagnosis, in light 
of the medical history and examination 
findings.  If so, the examiner should 
identify the diagnosed disorder and 
explain the basis for the diagnosis.  If 
the symptoms of memory loss are not due to 
a known diagnosis the examiner should so 
specify.  A complete rationale for any 
opinions expressed should be included in 
the examination report.  

7.  The veteran should also be accorded a 
VA examination by an appropriate 
specialist who has not previously examined 
him if possible to determine the nature 
and severity of the service-connected 
second degree burn scar of the right upper 
arm.  The claims folder, and a copy of 
this remand, should be made available to 
the examiner, and the examiner should 
verify in the report that the claims 
folder was reviewed.  All indicated tests 
should be conducted.  The examiner should 
provide the specific measurements of the 
area affected by the service-connected 
second degree burn scar and should 
specifically state whether this scar is 
tender and painful on objective 
demonstration.  In addition, the examiner 
should note whether this service-connected 
scar causes any limitation of function of 
the veteran's right arm and whether the 
scar is poorly nourished with repeated 
ulceration.  A complete rationale for any 
opinions expressed should be included in 
the examination report.  

8(a).  The RO should then re-adjudicate 
the issues of entitlement to service 
connection for periodontal disease 
(including for the purpose Class II 
eligibility under 38 C.F.R. § 17.161(b)) 
and entitlement to service connection for 
skin rash due to an undiagnosed illness, 
fatigue due to an undiagnosed illness, and 
memory loss due to an undiagnosed illness.  
In addition, the RO should re-adjudicate 
the issue regarding the evaluation of the 
service-connected second degree burn scar 
on the right upper arm, rated as 
noncompensably disabling from December 13, 
1993.  In re-adjudicating this rating 
claim, the RO should consider the 
appropriateness of staged ratings (see, 
e.g., Fenderson v. West, 12 Vet. App. 119 
(1999)) as well as all appropriate 
diagnostic codes (see, e.g., 38 C.F.R. 
§ 4.118).  

8(b).  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and regulations 
considered pertinent to the issues 
currently on appeal as well as a summary 
of the evidence received since the 
issuance of the last supplemental 
statements of the case in June and 
September 2000.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THERESA M. CATINO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



